Citation Nr: 1448672	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to a higher initial evaluation for lumbosacral strain with degenerative changes of the spine, currently assigned a 10 percent evaluation.

5.  Entitlement to a higher evaluation for lumbosacral radiculopathy and paresthesia of right lower extremity, evaluated as noncompensable prior to April 30, 2012 and 10 percent disabling thereafter.  

6.  Entitlement to an effective date earlier than July 8, 2010 for lumbosacral strain with degenerative changes of the spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has alleged marked interference with his employment but has not alleged that he is unemployable due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU is not before the Board.  

The issue of entitlement to service connection for a right ankle disability, entitlement to a higher initial evaluation for lumbosacral strain with degenerative changes of the spine, and entitlement to a higher evaluation for lumbosacral radiculopathy and paresthesia of right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence of a current right hip disability that is related to service or due to or aggravated by a service-connected disability.

2.  There is no evidence of a current right knee disability that is related to service or due to or aggravated by a service-connected disability.

3.  On July 8, 2010, the Veteran submitted an application for service connection for a lower lumbar region injury.
 
4. There was no formal claim, informal claim, or written intent to file a claim for service connection for a back disability prior to July 8, 2010.  


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred during service; there is no right hip disability that is secondary to service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  A right knee disability was not incurred during service; there is no right knee disability that is secondary to service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for an effective date earlier than July 8, 2010, for the award of service connection for lumbosacral strain with degenerative changes of the spine
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In correspondence dated in July 2010, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the July 2010 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for hip and knee disabilities and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

As to the claim for an earlier effective date, such determination is based upon evidence already in the claims file.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
II. Entitlement to service connection for right hip and right knee disabilities

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a), which includes arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).
As noted above, to establish a right to compensation for a present disability, a Veteran must show the existence of a present disability.

The October 2010 VA examiner found that no right hip or right knee condition could be identified.  The Veteran reported to the examiner that he did not notice any discomfort of his hip.  He only noticed his hip and knee pain when his back would flare-up, and there was pain, numbness, and tingling extending down from the back over the hip toward the knee and the ankle.  

The June 2012 VA examiner found no past or present hip, knee or thigh condition.  During the examination, the Veteran only described aching leg pain with no paresthesia, tingling or numbness.  The examiner explained that when referring to his leg hurting, he meant that it started from the side of his back, and it was not just pain in his knee, hip or ankle but the entire leg.  He reported that his leg pain almost always correlated with his increased back pain, and pain is only on the right side.  The examiner opined that the minimal limitation of motion of the right hip and right knee was felt to be primarily lack of effort that was observed throughout the examination, both by the physical therapist and by examiner.  The examiner explained that the Veteran has lack of flexibility due to sedentary lifestyle as well as advancing age, and his active range of motion of the right hip and 130 degrees flexion of the right knee represents no functional impairment, given his normal gait, propulsion and ability to ambulate.  There is no limitation of movement resultant from muscular impairment from lumbar radiculopathy.  The examiner concluded that the right leg pain that the Veteran describes is radiculopathy from his lumbosacral condition of degenerative disc disease and degenerative joint disease as identified on x-ray in May 2010.   

VA treatment records during the claim period corroborate the examiners' findings.  In a May 2010 VA treatment record, a nurse practitioner noted that the Veteran had intermittent radicular symptoms of the right leg extending down to the knee.  A March 2011 VA treatment record notes the Veteran's reports that he wakes-up most mornings with lower back pain that starts in hips and goes to mid back.

In October 2005, the Veteran sought medical treatment at the VA after being involved in a motor vehicle accident.  The Veteran reported pain in his shoulder, back of head, lower back, and right leg from the knee down.  He reported most of his pain was in his right ankle.  Objective findings noted a small abrasion inferior to the right knee and anterior pretibial region, but there was no diagnosis for the Veteran's hip or knee.

A July 2010 CT scan of the pelvis incidentally noted two adjacent low attenuating rounded areas embedded within the right pectineus muscle which lies immediately adjacent to the right superior pubic ramus and just medial to the edge of the hip joint.  An ultrasound was recommended to further evaluate.  No ultrasound seems to have been conducted and no hip pathology has been diagnosed since that time, including on VA examination.  For these reasons, the preponderance of the evidence shows no hip or knee diagnosis.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for the right hip or right knee disabilities.  In that regard, the Board observes that the service treatment records contain no diagnosis, complaint, or abnormal finding pertaining to the right hip or right knee.  The competent and probative evidence overwhelmingly shows that the Veteran's reports of hip and knee pain are referring to a radiculopathy disability that has already been service-connected. 

The grant of service connection requires competent and credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Here, there is no diagnosis referable to the Veteran's right hip or right knee during the pendency of this claim or in close proximity thereto.  Instead, the evidence shows CT scan findings that have never been diagnosed as a hip disability.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a right hip or right knee disability that is due to disease or injury in service or secondary to his service-connected back disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The most probative evidence in this regard is the opinion of the VA examiners, that a right hip and right knee disability are not present.  While the Veteran asserts that he experiences pain and pain was noted during range of motion studies on examination, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The examiner after conducting thorough examinations found that the Veteran did not have a diagnosed or identifiable underlying malady or condition. 

The Board observes that he is currently in receipt of service connection for a lumbosacral strain with degenerative changes of the spine and lumbosacral radiculopathy and paresthesia of the right lower extremity. 

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).  Accordingly, service connection for right hip and right knee disabilities are denied.

III.  Entitlement to an effective date earlier than July 8, 2010 for lumbosacral strain with degenerative changes of the spine.

The Veteran argues that he warrants an earlier effective date for the award of service connection for lumbosacral strain with degenerative changes of the spine because of the pain and suffering he has endured since service.  

On July 8, 2010, the Veteran submitted a claim for service connection for lower lumbar region.  See VA Form 21-526.  In a November 2010 decision, the RO granted service connection for lumbosacral strain with degenerative changes, effective July 8, 2010.

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an effective date earlier than July 8, 2010, for the award of service connection for lumbosacral strain with degenerative changes of the spine.  The reasons follow.

Here, the date of receipt of claim is July 8, 2010, which is the current effective date assigned.  The Veteran appears to assert that an earlier effective date should be assigned based on medical evidence of a back disability prior to July 8, 2010.  This is not the case.  

Treatment records would not provide a basis to award an earlier effective date, as they would not be deemed to be a claim for VA compensation benefits.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) ("a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.").

Applying the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, the Board finds that the earliest effective date for the award of service connection for lumbosacral strain is July 8, 2010, as that is the date the Veteran submitted a claim for service connection for this disability.  The Veteran did not file a claim within one year of his discharge from the military, accordingly, an earlier effective date on that basis is not warranted.  

Accordingly, for the reasons stated above, the Board finds that entitlement to an effective date earlier than July 8, 2010, for the award of service connection for lumbosacral strain is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with this claim because the preponderance of the evidence is against the claim for an earlier effective date. See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right hip disability is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to an effective date earlier than July 8, 2010, for the award of service connection for lumbosacral strain with degenerative changes is denied.


REMAND

The Veteran claims that his right ankle disability is secondary to his service-connected back disability.  The June 2012 VA examiner diagnosed the Veteran with chronic mild right ankle sprain.  The examiner opined that it was less likely than not that the Veteran's symptoms of ankle pain and decreased range of motion are proximately due to or the result of the service-connected back disability and radiculopathy.  This opinion did not provide an opinion as to whether the Veteran's right ankle was aggravated by his service-connected back disability and radiculopathy.  For this reason, an opinion is needed as to whether this current ankle disability is aggravated by his service-connected disabilities.  

The Veteran was afforded a VA examination in June 2012 to determine the current severity of his lumbosacral strain with degenerative changes of the spine.  The examiner found that the Veteran used less than full and true effort during his examination than that which was observed directly by the examiner.  For these reason, the Board finds that a new VA examination should be provided to the Veteran to allow the Veteran one more opportunity to cooperate with the examination process.

In August and October 2011, the Veteran submitted a notice of disagreement with the RO's November 2010 decision.  The Veteran noted that he occasionally had pain in his right hip, thigh and knee which accompanied his lower back pain.  He indicated that the pain during damp, cold and rainy weather is incapacitating.  The Veteran further explained that he disagreed with the compensation assigned in the November 2010 decision, which included a 10 percent evaluation for his service-connected back disability as well as a noncompensable evaluation for his service-connected radiculopathy.  For these reasons, the Board finds that the Veteran was in disagreement with the noncompensable evaluation assigned for his radiculopathy.  Although his radiculopathy has been evaluated as 10 percent disabling since that time, a statement of the case (SOC) has not yet been issued in response to the notice of disagreement with the evaluation assigned for service-connected radiculopathy and paresthesia of the right lower extremity.  This issue must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the severity of his service-connected back disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbar spine.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's report should include a description of the above factors that pertain to functional loss due to the back that develops on repetitive use or during flare-up. 
Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide such information, the examiner should explain why.

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

 If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Return the claims file to the provider who conducted the June 2012 examination, if available, for an addendum addressing the Veteran's claimed ankle disability.  The examiner should be requested to review the claims file and his examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present ankle disability is aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected disabilities, including lumbosacral strain with degenerative changes of the spine and lumbosacral radiculopathy and paresthesia or the right lower extremity. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back and/or radiculopathy and paresthesia of the right lower extremity disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided for the Veteran's ankle disability if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the June 2012 VA examiner is not available, another competent professional may provide the opinion after reviewing the June 2012 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. The Veteran is hereby notified that the duty to assist is not a one-way street, and that he has a duty to cooperate.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2013); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Issue a SOC as to the claim for entitlement to a compensable evaluation for service-connected radiculopathy and paresthesia of the right lower extremity. This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

5.  Upon completion of the examination and opinion ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decisions remain adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


